Barnard, P. J.:
If the correct judgment had been reached upon the first trial the plaintiff would have been entitled io costs. An incorrect rule of damages having been laid down, he thereby failed to get a verdict for an amount sufficient to entitle him to costs. He was bound even to pay costs to his adversary. Upon appeal the judgment was reversed and a new trial granted to the plaintiff, costs to abide the event. This event was the result of the second trial. It was in favor of the plaintiff for an amount establishing plaintiff’s right to costs.
This includes all the costs of the action as well of the first trial as of the appeal and the new trial. The order should be reversed, with costs and disbursements, and the notice to retax costs denied, with costs.
Gilbert, J., concurred, Dykman, J., not sitting.
Order reversed, with costs and disbursements, and motion to retax costs granted.